Exhibit 10.6

PROMISSORY NOTE

 

$21,470,000.00

      December 20, 2012

FOR VALUE RECEIVED, GGT TRG GRAND LAKES TX, LLC, a Delaware limited liability
company (“Borrower”), having an address at 3100 Monticello Avenue, Suite 900,
Dallas, Texas 75205, hereby promises to pay to the order of TEXAS CAPITAL BANK,
NATIONAL ASSOCIATION, a national banking association (together with its
successors and assigns and any subsequent holders of this Note, “Lender”), as
hereinafter provided, the principal sum of TWENTY-ONE MILLION FOUR HUNDRED
SEVENTY THOUSAND AND NO/100 DOLLARS ($21,470,000.00) or so much thereof as may
be advanced by Lender from time to time hereunder to or for the benefit or
account of Borrower, together with interest thereon at the Note Rate (as
hereinafter defined), and otherwise in strict accordance with the terms and
provisions hereof.

 

1. DEFINITIONS

1.1. Definitions. As used in this Note, the following terms shall have the
following meanings:

“Applicable Margin” means the percent per annum set forth below:

 

Applicable Margin for

Prime Rate Portion

   Applicable Margin
for LIBOR Portion  

.50 %

     2.75  % 

“Applicable Rate” means: (a) in the case of a Portion bearing interest based
upon the Prime Rate, the Prime Rate plus the Applicable Margin; and (b) in the
case of a Portion bearing interest based upon LIBOR, LIBOR plus the Applicable
Margin.

“Borrower” has the meaning set forth in the introductory paragraph of this Note.

“Business Day” means (a) for all purposes, a weekday, Monday through Friday,
except a legal holiday or a day on which banking institutions in Dallas, Texas
are authorized or required by law to be closed, and (b) for purposes of any
LIBOR Portion, a day that satisfies the requirements of clause (a) and that is a
day on which commercial banks in the City of London, England are open for
business and dealing in offshore dollars. Unless otherwise provided, the term
“days” when used herein means calendar days.

“Charges” means all fees, charges and/or any other things of value, if any,
contracted for, charged, taken, received or reserved by Lender in connection
with the transactions relating to this Note and the other Loan Documents, which
are treated as interest under applicable law.

“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or composition, extension or
adjustment of debts, or similar laws affecting the rights of creditors.

 

Promissory Note    Page 1



--------------------------------------------------------------------------------

“Deed of Trust” means the Deed of Trust dated of even date herewith, executed by
Borrower, as grantor, to John D. Hudgens, as trustee, for the benefit of Lender,
as beneficiary, relating to the Mortgaged Property defined therein, as modified,
amended, renewed, extended, and restated from time to time. The Indebtedness
evidenced by this Note and the Obligations created hereby are secured by, among
other things, the Deed of Trust and the other Loan Documents.

“Default Interest Rate” means a rate per annum equal to the Note Rate plus four
percent (4%), but in no event in excess of the Maximum Rate.

“Event of Default” has the meaning set forth in the Loan Agreement.

“Funding Loss” means the amount (which shall be payable 10 days after written
demand by Lender) necessary to promptly compensate Lender for, and hold it
harmless from, any loss, cost or expense actually incurred by Lender as a result
of:

(a) any payment or prepayment of any Portion bearing interest based upon LIBOR
on a day other than the last day of the relevant LIBOR Interest Period (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or

(b) any failure by Borrower to prepay, borrow, continue, or convert a Portion
bearing interest or selected to bear interest based upon LIBOR on the date or in
the amount selected by Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from fees payable to terminate the deposits from which such funds were
obtained. Borrower shall also pay any customary administrative fees charged by
Lender in connection with the foregoing. For purposes of calculating amounts
payable by Borrower to Lender hereunder, Lender shall be deemed to have funded
the Portion based upon LIBOR by a matching deposit or other borrowing in the
London inter-bank market for a comparable amount and for a comparable period,
whether or not such Portion was in fact so funded.

“Lender” has the meaning set forth in the introductory paragraph of this Note.

“LIBOR” means, with respect to each LIBOR Interest Period, the rate (expressed
as a percentage per annum and adjusted as described in the last sentence of this
definition of LIBOR) for deposits in United States Dollars that appears on
Thomson Reuters British Banker’s Association LIBOR Rates Page (or the successor
thereto) as of 11:00 a.m., London, England time, on the related LIBOR
Determination Date. If such rate does not appear on such screen or service, or
such screen or service shall cease to be available, LIBOR shall be determined by
Lender to be the offered rate on such other screen or service that displays an
average British Bankers Association Interest Settlement Rate for deposits in
United States Dollars (for delivery on the first day of such LIBOR Interest
Period) for a term equivalent to such LIBOR Interest Period as of 11:00 a.m.
(Dallas, Texas time) on the relevant LIBOR Determination Date. If the rates
referenced in the two preceding sentences are not available, LIBOR for the
relevant LIBOR Interest Period will be determined by such alternate method or
reasonably selected by Lender. LIBOR shall be adjusted from time to time in
Lender’s sole discretion for then-applicable reserve requirements, deposit
insurance assessment rates, marginal emergency, supplemental, special and other
reserve percentages, and other regulatory costs.

“LIBOR Determination Date” means a day that is three (3) Business Days prior to
the beginning of the relevant LIBOR Interest Period.

 

Promissory Note    Page 2



--------------------------------------------------------------------------------

“LIBOR Interest Period” means a period of one, two, three or six months. The
first day of the interest period must be a Business Day. The last day of the
interest period and the actual number of days during the interest period will be
determined by Lender using the practices of the London inter-bank market.

“Loan Agreement” means the Construction Loan Agreement dated of even date
herewith, executed by Lender and Borrower, as modified, amended, renewed,
extended, and restated from time to time.

“Loan Documents” mean the Loan Agreement, this Note, the Deed of Trust, any
assignment of rents, any guaranty agreement, any financing statements, any
environmental indemnity agreement, and such other agreements, documents and
instruments now or hereafter governing, securing or guaranteeing any portion of
the indebtedness evidenced by this Note or executed by Borrower or any guarantor
or indemnitor or any other person or entity in connection with the loan
evidenced by this Note or in connection with the payment of the indebtedness
evidenced by this Note or the performance and discharge of the obligations
related hereto, together with any and all modifications, amendments, renewals,
extensions, restatements, consolidations, substitutions, replacements and
supplements hereof.

“Maturity Date” means December 20, 2015, subject to extension as set forth in
the Loan Agreement.

“Maximum Rate” means, at all times, the maximum rate of interest which may be
charged, contracted for, taken, received or reserved by Lender in accordance
with applicable Texas law (or applicable United States federal law to the extent
that such law permits Lender to charge, contract for, receive or reserve a
greater amount of interest than under Texas law). The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges in respect of the Loan Documents that constitute interest under
applicable law. Each change in any interest rate provided for herein based upon
the Maximum Rate resulting from a change in the Maximum Rate shall take effect
without notice to Borrower at the time of such change in the Maximum Rate.

“Mortgaged Property” means that certain real property located in Fort Bend
County, Texas, as more particularly described in the Deed of Trust, together
with certain other rights, estates, interests, collateral and benefits now or at
any time hereafter securing the payment of the indebtedness evidenced by this
Note, whether by virtue of the Loan Documents or otherwise.

“Note” means this Note.

“Note Rate” means the rate equal to the lesser of (a) the Maximum Rate or
(b) the Applicable Rate.

“Payment Date” means the first day of each and every calendar month during the
term of this Note.

“Portion” means any principal amount bearing interest based upon the Prime Rate
or LIBOR.

“Prime Rate” means, for any day, the rate of interest announced from time to
time by Lender as its “base” or “prime” rate of interest, which Borrower hereby
acknowledges and agrees may not be the lowest interest rate charged by Lender
and is set by Lender in its sole discretion, changing when and as said prime
rate changes.

 

Promissory Note    Page 3



--------------------------------------------------------------------------------

1.2. Rules of Construction. Any capitalized term used in this Note and not
otherwise defined herein shall have the meaning ascribed to such term in the
Loan Agreement. All terms used herein, whether or not defined in Section 1.1
hereof, and whether used in singular or plural form, shall be deemed to refer to
the object of such term whether such is singular or plural in nature, as the
context may suggest or require. All personal pronouns used herein, whether used
in the masculine, feminine or neutral gender, shall include all other genders;
the singular shall include the plural and vice versa.

 

2. PAYMENT TERMS

2.1. Payment of Principal and Interest. All accrued but unpaid interest on the
outstanding principal balance of this Note shall be due and payable in monthly
installments beginning on May 1, 2013, and continuing on each Payment Date
thereafter through and including the Maturity Date, subject to any provisions
regarding payment of principal and interest set forth in Section 2.3 of the Loan
Agreement. The outstanding principal balance of this Note and any and all
accrued but unpaid interest hereon shall be due and payable in full on the
Maturity Date or upon the earlier maturity hereof, whether by acceleration or
otherwise. No principal amount repaid may be reborrowed.

2.2. Application. Except as expressly provided herein to the contrary, all
payments on this Note shall be applied in the following order of priority:
(a) the payment or reimbursement of any expenses, costs or obligations (other
than the outstanding principal balance hereof and interest hereon) for which
either Borrower shall be obligated or Lender shall be entitled pursuant to the
provisions of this Note or the other Loan Documents; (b) the payment of accrued
but unpaid interest hereon; and (c) the payment of all or any portion of the
principal balance hereof then outstanding hereunder, in the direct order of
maturity. If an Event of Default exists under this Note or under any of the
other Loan Documents, then Lender may, at the sole option of Lender, apply any
such payments, at any time and from time to time, to any of the items specified
in clauses (a), (b) or (c) above without regard to the order of priority
otherwise specified in this Section 2.2 and any application to the outstanding
principal balance hereof may be made in either direct or inverse order of
maturity.

2.3. Payments. All payments under this Note made to Lender shall be made in
immediately available funds at 2000 McKinney Avenue, Suite 700, Dallas, Texas
75201 (or at such other place as Lender, in Lender’s sole discretion, may have
established by delivery of written notice thereof to Borrower from time to
time), without offset, in lawful money of the United States of America, which
shall at the time of payment be legal tender in payment of all debts and dues,
public and private. Payments by check or draft shall not constitute payment in
immediately available funds until the required amount is actually received by
Lender in full. Payments in immediately available funds received by Lender in
the place designated for payment on a Business Day prior to 3:00 p.m. (Dallas,
Texas time) at such place of payment shall be credited prior to the close of
business on the Business Day received, while payments received by Lender on a
day other than a Business Day or after 3:00 p.m. (Dallas, Texas time) on a
Business Day shall not be credited until the next succeeding Business Day. If
any payment of principal or interest on this Note shall become due and payable
on a day other than a Business Day, then such payment shall be made on the next
succeeding Business Day. Any such extension of time for payment shall be
included in computing interest which has accrued and shall be payable in
connection with such payment.

2.4. Rate Selection, Etc. Borrower may select, subject to the terms and
conditions set forth below, a Note Rate based upon either LIBOR or the Prime
Rate for the entire principal amount of this Note then outstanding or any
Portion thereof. No more than three (3) LIBOR Interest Periods may be
outstanding at any time, and each Portion bearing interest based on LIBOR shall
be at least $250,000.00. Borrower may designate the Portion to bear interest
based upon LIBOR by giving Lender written notice of its selection before 11:00
a.m. (Dallas, Texas time) on the LIBOR Determination Date, which selection

 

Promissory Note    Page 4



--------------------------------------------------------------------------------

shall be irrevocable, for each LIBOR Interest Period. If an Event of Default has
occurred and is continuing, the option to select LIBOR as a basis for the Note
Rate shall be terminated. No LIBOR Interest Period may extend beyond the
Maturity Date. Any Portion for which LIBOR Interest Period is not selected shall
bear interest at a Note Rate based upon the Prime Rate. The determination by
Lender of the Note Rate shall, in the absence of manifest error, be conclusive
and binding in all respects. Notwithstanding anything contained herein to the
contrary, if (a) at any time, Lender determines (which determination shall be
conclusive in the absence of manifest error) that any applicable law or
regulation or any change therein or the interpretation or application thereof or
compliance therewith by Lender (i) prohibits, restricts or makes impossible the
charging of interest based on LIBOR or (ii) shall make it unlawful for Lender to
make or maintain the indebtedness evidenced by this Note in eurodollars, or
(b) at the time of or prior to the determination of the Note Rate, Lender
determines (which determination shall be conclusive in the absence of manifest
error) that by reason of circumstances affecting the London interbank market
generally, (i) deposits in United States Dollars in the relevant amounts and of
the relevant maturity are not available to Lender in the London interbank
market, (ii) the Note Rate does not adequately and fairly reflect the cost to
Lender of making or maintaining the loan, due to changes in administrative
costs, fees, tariffs and taxes and other matters outside of Lender’s reasonable
control, or (iii) adequate and fair means do not or will not exist for
determining the Note Rate as set forth in this Note, then Lender shall give
Borrower prompt notice thereof, and this Note shall bear interest, and continue
to bear interest until Lender determines that the applicable circumstance
described in the foregoing clauses (a)(i) or (ii) or (b)(i), (ii) or (iii) no
longer pertains, at the Prime Rate plus Applicable Margin.

2.5. Computation Period. Interest on the indebtedness evidenced by this Note
shall be computed on the basis of a three hundred sixty (360) day year and shall
accrue on the actual number of days elapsed for any whole or partial month in
which interest is being calculated. In computing the number of days during which
interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received as provided in Section 2.3
hereof. Each determination by Lender of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

2.6. Prepayment. Borrower shall have the right to prepay, at any time and from
time to time upon at least five (5) Business Days prior written notice to
Lender, without fee, premium or penalty, all or any portion of the outstanding
principal balance hereof; provided, however, that (a) such prepayment shall also
include any and all accrued but unpaid interest on the amount of principal being
so prepaid through and including the date of prepayment, plus any other sums
which have become due to Lender under the other Loan Documents on or before the
date of prepayment, but which have not been fully paid and (b) such prepayment
shall also include any Funding Loss. Prepayments of principal shall be applied
in inverse order of maturity. If this Note is prepaid in full, then any
commitment of Lender to make further advances shall automatically terminate and
shall be of no further force or effect. Borrower shall prepay this Note as and
when required under the Loan Agreement.

2.7. Unconditional Payment. Borrower is and shall be obligated to pay all
principal, interest and any and all other amounts which become payable under
this Note or under any of the other Loan Documents absolutely and
unconditionally and without any abatement, postponement, diminution or deduction
whatsoever and without any reduction for counterclaim or setoff whatsoever. If
at any time any payment received by Lender hereunder shall be deemed by a court
of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under any Debtor Relief Law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

 

Promissory Note    Page 5



--------------------------------------------------------------------------------

2.8. Partial or Incomplete Payments. Remittances in payment of any part of this
Note other than in the required amount in immediately available funds at the
place where this Note is payable shall not, regardless of any receipt or credit
issued therefor, constitute payment until the required amount is actually
received by Lender in full in accordance herewith and shall be made and accepted
subject to the condition that any check or draft may be handled for collection
in accordance with the practice of the collecting bank or banks. Acceptance by
Lender of any payment in an amount less than the full amount then due shall be
deemed an acceptance on account only, and the failure to pay the entire amount
then due shall be and continue to be an Event of Default in the payment of this
Note.

2.9. Default Interest Rate. For so long as any Event of Default exists under
this Note or under any of the other Loan Documents, regardless of whether or not
there has been an acceleration of the indebtedness evidenced by this Note, and
at all times after the maturity of the indebtedness evidenced by this Note
(whether by acceleration or otherwise), and in addition to all other rights and
remedies of Lender hereunder, interest shall accrue on the outstanding principal
balance hereof at the Default Interest Rate, and such accrued interest shall be
immediately due and payable. Borrower acknowledges that it would be extremely
difficult or impracticable to determine Lender’s actual damages resulting from
any late payment or Event of Default, and such late charges and accrued interest
are reasonable estimates of those damages and do not constitute a penalty.

2.10. Late Charge. At the option of Lender, Borrower will pay Lender, on demand,
(i) a “late charge” equal to five percent (5%) of the amount of any installment
on this Note when such installment is not paid within fifteen (15) days
following the date such installment is due (provided that no late charge shall
be payable with respect to amounts due and payable in full on the Maturity Date
or upon the earlier maturity hereof, whether by acceleration or otherwise) and
(ii) a processing fee in the amount of $25.00 for each check which is provided
to Lender by Borrower in payment for an obligation owing to Lender under any
Loan Document but is returned or dishonored for any reason, in order to cover
the additional expenses involved in handling delinquent and returned or
dishonored payments.

 

3. EVENT OF DEFAULT AND REMEDIES

3.1. Remedies. Upon the occurrence of an Event of Default, Lender shall have the
immediate right, at the sole discretion of Lender and without notice, demand,
presentment, notice of nonpayment or nonperformance, protest, notice of protest,
notice of intent to accelerate, notice of acceleration, or any other notice or
any other action (ALL OF WHICH BORROWER HEREBY EXPRESSLY WAIVES AND
RELINQUISHES): (a) to declare the entire unpaid balance of the indebtedness
evidenced by this Note (including, without limitation, the outstanding principal
balance hereof, all sums advanced or accrued hereunder or under any other Loan
Document, and all accrued but unpaid interest thereon) at once immediately due
and payable (and upon such declaration, the same shall be at once immediately
due and payable) and may be collected forthwith, whether or not there has been a
prior demand for payment and regardless of the stipulated date of maturity;
(b) to foreclose any Liens and security interests securing payment hereof or
thereof (including, without limitation, any Liens and security interests
covering any portion of the Mortgaged Property); and (c) to exercise any of
Lender’s other rights, powers, recourses and remedies under the Loan Documents
or at law or in equity, and the same (i) shall be cumulative and concurrent,
(ii) may be pursued separately, singly, successively, or concurrently against
Borrower or others obligated for the repayment of this Note or any part hereof,
or against any one or more of them, or against the Mortgaged Property, at the
sole discretion of Lender, (iii) may be exercised as often as occasion therefor
shall arise, it being agreed by Borrower that the exercise, discontinuance of
the exercise of or failure to exercise any of the same shall in no event be
construed as a waiver or release thereof or of

 

Promissory Note    Page 6



--------------------------------------------------------------------------------

any other right, remedy, or recourse, and (iv) are intended to be, and shall be,
nonexclusive. All rights and remedies of Lender hereunder and under the other
Loan Documents shall extend to any period after the initiation of foreclosure
proceedings, judicial or otherwise, with respect to the Mortgaged Property or
any portion thereof. This Note is also subject to acceleration as provided in
the Loan Agreement, and Lender shall have all of the rights and remedies set
forth in the other Loan Documents and applicable law.

3.2. WAIVERS. EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN DOCUMENTS TO THE
CONTRARY, BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND
RELINQUISH PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF NONPAYMENT OR
NONPERFORMANCE, PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO ACCELERATE,
NOTICE OF ACCELERATION OR ANY OTHER NOTICES OR ANY OTHER ACTION. BORROWER AND
ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO THE BENEFITS OF ANY MORATORIUM,
REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION, REDEMPTION,
APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY THE
CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE THEREOF,
BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL, AGAINST
THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE OR BY
THE OTHER LOAN DOCUMENTS.

 

4. GENERAL PROVISIONS

4.1. No Waiver; Amendment. No failure to accelerate the indebtedness evidenced
by this Note by reason of an Event of Default hereunder, acceptance of a partial
or past due payment, or indulgences granted from time to time shall be construed
(a) as a novation of this Note or as a reinstatement of the indebtedness
evidenced by this Note or as a waiver of such right of acceleration or of the
right of Lender thereafter to insist upon strict compliance with the terms of
this Note, or (b) to prevent the exercise of such right of acceleration or any
other right granted under this Note, under any of the other Loan Documents or by
any applicable laws. Borrower hereby expressly waives and relinquishes the
benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing. The failure to exercise any remedy available to Lender shall
not be deemed to be a waiver of any rights or remedies of Lender under this Note
or under any of the other Loan Documents, or at law or in equity. No extension
of the time for the payment of this Note or any installment due hereunder, made
by agreement with any person now or hereafter liable for the payment of this
Note, shall operate to release, discharge, modify, change or affect the original
liability of Borrower under this Note, either in whole or in part, unless Lender
specifically, unequivocally and expressly agrees otherwise in writing.

4.2. Interest Provisions.

(a) Savings Clause. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the Maximum Rate or amount of interest payable on the indebtedness
evidenced by this Note (or applicable United States federal law to the extent
that it permits Lender to contract for, charge, take, reserve or receive a
greater amount of interest than under Texas law). If the applicable law is ever
judicially interpreted so as to render usurious any amount (i) contracted for,
charged, taken, reserved or received pursuant to this Note, any of the other
Loan Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents, (ii) contracted for, charged, taken, reserved or received by
reason of Lender’s exercise of the option to accelerate the maturity of this

 

Promissory Note    Page 7



--------------------------------------------------------------------------------

Note, or (iii) Borrower will have paid or Lender will have received by reason of
any voluntary prepayment by Borrower of this Note, then it is Borrower’s and
Lender’s express intent that all amounts charged in excess of the Maximum Rate
shall be automatically canceled, ab initio, and all amounts in excess of the
Maximum Rate theretofore collected by Lender shall be credited on the principal
balance of this Note (or, if this Note has been or would thereby be paid in
full, refunded to Borrower), and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder; provided, however, that if this Note has been paid in full
before the end of the stated term of this Note, then Borrower and Lender agree
that Lender shall, with reasonable promptness after Lender discovers or is
advised by Borrower that interest was received in an amount in excess of the
Maximum Rate, either refund such excess interest to Borrower and/or credit such
excess interest against this Note. Borrower hereby agrees that as a condition
precedent to any claim seeking usury penalties against Lender, Borrower will
provide written notice to Lender, advising Lender in reasonable detail of the
nature and amount of the violation, and Lender shall have sixty (60) days after
receipt of such notice in which to correct such usury violation, if any, by
either refunding such excess interest to Borrower or crediting such excess
interest against this Note then owing by Borrower to Lender. All sums contracted
for, charged, taken, reserved or received by Lender for the use, forbearance or
detention of any debt evidenced by this Note shall, to the extent permitted by
applicable law, be amortized or spread, using the actuarial method, throughout
the stated term of this Note (including any and all renewal and extension
periods) until payment in full so that the rate or amount of interest on account
of this Note does not exceed the Maximum Rate from time to time in effect and
applicable to this Note for so long as debt is outstanding. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Lender to accelerate the maturity of any interest
that has not accrued at the time of such acceleration or to collect unearned
interest at the time of such acceleration.

(b) Ceiling Election. To the extent that Lender is relying on Chapter 303 of the
Texas Finance Code to determine the Maximum Rate payable on the Note and/or any
other portion of the Indebtedness (as defined in the Loan Agreement), Lender
will utilize the weekly ceiling from time to time in effect as provided in such
Chapter 303, as amended. To the extent United States federal law permits Lender
to contract for, charge, take, receive or reserve a greater amount of interest
than under Texas law, Lender will rely on United States federal law instead of
such Chapter 303 for the purpose of determining the Maximum Rate. Additionally,
to the extent permitted by applicable law now or hereafter in effect, Lender
may, at its option and from time to time, utilize any other method of
establishing the Maximum Rate under such Chapter 303 or under other applicable
law by giving notice, if required, to Borrower as provided by applicable law now
or hereafter in effect.

4.3. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN THE NEGOTIATION,
ADMINISTRATION, OR ENFORCEMENT THEREOF. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES

 

Promissory Note    Page 8



--------------------------------------------------------------------------------

THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.3.

4.4. GOVERNING LAW; VENUE; SERVICE OF PROCESS. THIS NOTE SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS; PROVIDED THAT
LENDER SHALL RETAIN ALL RIGHTS UNDER FEDERAL LAW. THIS AGREEMENT HAS BEEN
ENTERED INTO IN DALLAS COUNTY, TEXAS, AND IS PERFORMABLE FOR ALL PURPOSES IN
DALLAS COUNTY, TEXAS. THE PARTIES HEREBY AGREE THAT ANY LAWSUIT, ACTION, OR
PROCEEDING THAT IS BROUGHT (WHETHER IN CONTRACT, TORT OR OTHERWISE) ARISING OUT
OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED
THEREBY, OR THE ACTIONS OF THE LENDER IN THE NEGOTIATION, ADMINISTRATION OR
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS SHALL BE BROUGHT IN A STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION LOCATED IN DALLAS COUNTY, TEXAS. BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS, (B) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE
VENUE OF ANY SUCH LAWSUIT, ACTION, OR PROCEEDING BROUGHT IN ANY SUCH COURT, AND
(C) FURTHER WAIVES ANY CLAIM THAT IT MAY NOW OR HEREAFTER HAVE THAT ANY SUCH
COURT IS AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREE THAT SERVICE OF
PROCESS UPON IT MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED AT THE ADDRESS FOR NOTICES REFERENCED IN SECTION 12.5 OF THE DEED OF
TRUST.

4.5. Relationship of the Parties. Notwithstanding any prior business or personal
relationship between Borrower and Lender, or any officer, director or employee
of Lender, that may exist or have existed, the relationship between Borrower and
Lender is solely that of debtor and creditor, Lender has no fiduciary or other
special relationship with Borrower, Borrower and Lender are not partners or
joint venturers, and no term or condition of any of the Loan Documents shall be
construed so as to deem the relationship between Borrower and Lender to be other
than that of debtor and creditor.

4.6. Successors and Assigns. The terms and provisions hereof shall be binding
upon and inure to the benefit of Borrower and Lender and their respective
successors, successors-in-title and assigns, whether by voluntary action of the
parties, by operation of law or otherwise, and all other persons claiming by,
through or under them. The terms “Borrower” and “Lender” as used hereunder shall
be deemed to include their respective successors, successors-in-title and
assigns, whether by voluntary action of the parties, by operation of law or
otherwise, and all other persons claiming by, through or under them.

4.7. Time is of the Essence. Time is of the essence with respect to all
provisions of this Note and the other Loan Documents.

4.8. Headings. The Section and Subsection titles hereof are inserted for
convenience of reference only and shall in no way alter, modify, define, limit,
amplify or be used in construing the text, scope or intent of such Sections or
Subsections or any provisions hereof.

4.9. Controlling Agreement. In the event of any conflict between the provisions
of this Note and the Loan Agreement, it is the intent of the parties hereto that
the provisions of the Loan Agreement shall control. In the event of any conflict
between the provisions of this Note and any of the other Loan Documents (other
than the Loan Agreement), it is the intent of the parties hereto that the
provisions of this Note shall control. The parties hereto acknowledge that they
were represented by competent counsel in connection with the negotiation,
drafting and execution of this Note and the other Loan Documents and that this
Note and the other Loan Documents shall not be subject to the principle of
construing their meaning against the party which drafted same.

 

Promissory Note    Page 9



--------------------------------------------------------------------------------

4.10. Notices. Whenever any notice is required or permitted to be given under
the terms of this Note, the same shall be given in accordance with Section 12.5
of the Deed of Trust.

4.11. Severability. If any provision of this Note or the application thereof to
any person or circumstance shall, for any reason and to any extent, be invalid
or unenforceable, then neither the remainder of this Note nor the application of
such provision to other persons or circumstances nor the other instruments
referred to herein shall be affected thereby, but rather shall be enforced to
the greatest extent permitted by applicable law.

4.12. Reserved.

4.13. Costs of Collection. If any holder of this Note retains an attorney-at-law
in connection with any Event of Default or at maturity or to collect, enforce,
or defend this Note or any part hereof, or any other Loan Document in any
lawsuit or in any probate, reorganization, bankruptcy or other proceeding, or if
Borrower sues any holder in connection with this Note or any other Loan Document
and does not prevail, then Borrower agrees to pay to each such holder, in
addition to the principal balance hereof and all interest hereon, all costs and
expenses of collection or incurred by such holder or in any such suit or
proceeding, including, but not limited to, reasonable third party attorneys’
fees.

4.14. Statement of Unpaid Balance. At any time and from time to time, no more
than once per calendar year, Borrower will furnish promptly, upon the request of
Lender, a written statement or affidavit, in form reasonably satisfactory to
Lender, stating the unpaid balance of the indebtedness evidenced by this Note
and that there are no offsets or defenses against full payment of the
indebtedness evidenced by this Note and the terms hereof, or if there are any
such offsets or defenses, specifying them.

4.15. FINAL AGREEMENT. THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS]

 

Promissory Note    Page 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note as of the day and year first written above.

 

BORROWER:

GGT TRG GRAND LAKES TX, LLC,

a Delaware limited liability company

By:

  TRG Grand Corner, L.P.,   a Delaware limited partnership,   its operating
member   By:     TRG – Grand Corner GP, LLC,       a Delaware limited liability
company,       its general partner       By:  

/S/ Brian J. Tusa

        Brian Tusa, President

 

Promissory Note    Signature Page 1